183 F.2d 952
The MEAD CORPORATION, Appellant,v.Neal PARKER, Appellee.
No. 11084.
United States Court of Appeals Sixth Circuit.
July 11, 1950.

Appeal from the United States District Court for the Eastern District of Tennessee at Greenville; Robert L. Taylor, Judge.
Penn, Hunter, Smith & Davis, Kingsport, Tenn., E. F. Smith, Kingsport, Tenn., for appellant.
Harry L. Garrett, Kingsport, Tenn., for appellee.
Before HICKS, Chief Judge, and SIMONS and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard on the transcript of the record, briefs and arguments of counsel, and on consideration thereof, the court is of the opinion that there is no reversible error upon the record.


2
It is therefore ordered and adjudged that the judgment appealed from and entered of record in the District Court on October 27, 1949, be and the same is in all things affirmed upon the grounds and for the reasons set out in the memorandum opinion of the District Court filed September 15, 1949, 91 F.Supp. 960, and also entered of record on October 27, 1949.